Citation Nr: 9932598	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  93-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

Whether the March 1970 RO rating decision contained CUE 
(clear and unmistakable error) in the assignment of a 
60 percent rating for hypoparathyroidism.

Entitlement to an increased evaluation for postoperative 
hypoparathyroidism, currently rated as 60 percent disabling.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability.

Entitlement to Dependent's Educational Assistance benefits 
under the provisions of Chapter 35, Title 38, United States 
Code (Chapter 35 benefits).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1992 and later RO decisions that denied an 
increased evaluation for postoperative hypoparathyroidism 
(rated 60 percent), that determined the RO had no 
jurisdiction over the issue of whether there was CUE in the 
March 1970 RO rating decision assigning a 60 percent rating 
for hypoparathyroidism, that denied a total rating for 
compensation purposes based on individual unemployability, 
and denied the veteran's son's claim for Chapter 35 benefits.  
The Board remanded the case to the RO in August 1995 for 
additional development, and the file was returned to the 
Board in late 1998.  

Received by the Board in April 1999 were copies of 5 letters 
from various individuals, dated from February 1990 to 
September 1991; the letters were not accompanied by a signed 
waiver of initial RO consideration of that evidence.  Three 
of the letters were previously of record and so have already 
been considered by the RO.  But all of the letters concern 
only the veteran's attempts to have his military records 
corrected.  They do not describe any manifestations of the 
veteran's service-connected disabilities that may have been 
shown at any time since service and none of them was of 
record at the time of the March 1970 rating decision.  
Accordingly, those letters are not pertinent to any of the 
issues currently on appeal.  Moreover, the letters were 
received more than 90 days after the case was transferred to 
the Board and the veteran was notified of that limitation on 
submission of additional evidence.  Therefore, remand of this 
case for the RO to consider that evidence is not appropriate.  
See 38 C.F.R. § 20.1304(c) (1999).  

The issue concerning Chapter 35 educational benefits will be 
addressed in the Remand that follows this decision.  


FINDINGS OF FACT

1.  A March 1970 rating decision granted service connection 
for hypoparathyroidism and assigned a 60 percent rating for 
the disability, based on findings that the veteran was 
essentially asymptomatic, although on a medication regimen to 
eliminate tetany and for situational anxiety.  

2.  The veteran was notified of that determination and did 
not file a notice of disagreement within one year thereafter.  

3.  The March 1970 rating decision properly applied the law 
and regulations in effect at that time.  The 60 percent 
rating assigned by that decision was adequately supported by 
the evidence of record at that time.  

4.  The residuals of postoperative hypoparathyroidism are 
manifested primarily by easy fatigability and intermittent 
symptoms of tingling and are well controlled with medication 
and vitamin supplements; marked neuromuscular excitability 
(as demonstrated by muscle spasms or tetany), cataract, or 
increased intracranial pressure is not shown by the medical 
evidence.  

5.  Service connection is in effect for postoperative 
hypoparathyroidism, rated 60 percent; residuals of fracture 
of the L3 vertebra, transverse process, left, rated 
10 percent; calculus of a kidney, rated zero percent; and 
postoperative otitis media, rated zero percent.  The combined 
rating for the service-connected disabilities is 60 percent.

6.  The veteran last worked in 1990, he has work experience 
as a self-employed newspaper advertising manager, and he has 
a college education.

7.  The veteran was precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities from April 1990 to August 21, 1997.  His claim 
for a total disability rating based on individual 
unemployability was received on December 6, 1991.  

8.  For the period beginning August 22, 1997 the evidence 
does not demonstrate that the service-connected disorders, 
alone or in combination, preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The veteran's claim of clear and unmistakable error in an 
unappealed rating decision in March 1970 that assigned a 
60 percent rating for hypoparathyroidism is legally 
insufficient and that rating action is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (1999).  

2.  The schedular criteria for a rating in excess of 
60 percent for postoperative hypoparathyroidism are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7 
(1999), 4.119, Code 7905, effective prior to and as of June 
6, 1996.  

3.  The veteran was individually unemployable due to service-
connected disabilities from December 6, 1991, to August 21, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 3.400(o)(2), 4.16 (1999).

4.  For the period beginning August 22, 1997, the criteria 
for a total rating due to individual unemployability by 
reason of service-connected disabilities are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from March 1966 to January 
1970.

Service medical records reveal that in 1969 the veteran was 
evaluated for a kidney stone and was found to be 
hypercalcemic.  He underwent exploratory surgery, in which 
multiple pieces of tissue were removed in search of a 
parathyroid adenoma.  An adenoma was found among such tissue, 
and it was also noted that the other tissue that was removed 
included 2 parathyroid glands.  Postoperatively, he developed 
hypoparathyroidism and tetany for which he was given calcium 
intravenously.  He was then placed on oral calcium therapy 
that failed to eliminate the episodes of tetany.  Thereafter, 
he was given Vitamin D as well as oral calcium, and 
eventually became asymptomatic.  In late 1969, a Physical 
Evaluation Board (PEB) noted that the veteran had not had any 
further episodes of tetany and was then asymptomatic.  The 
report also states that the veteran was then taking Librium 
for chronic situational anxiety related to his previous 
episodes of tetany.  It was recommended that the veteran be 
discharge from service because of his hypoparathyroidism, and 
he was separated from service because of this disability.

A March 1970 RO rating decision granted service connection 
for hypoparathyroidism and assigned a 60 percent rating, 
effective from February 1970.  The veteran was notified of 
that determination and did not file a notice of disagreement 
within one year after being notified.  Subsequently, in 
decisions in February 1973 and July 1989, the Board denied a 
rating in excess of 60 percent for this condition.  The 
60 percent rating for this condition has remained unchanged 
since February 1970.  

At the time of a VA compensation examination in April 1973, 
the veteran did not express any complaints regarding his 
hypoparathyroidism and the examiner did not report any 
pertinent abnormal clinical findings.  He indicated that the 
disability was controlled with calcium and vitamin D.  

Statements by private physicians in August 1982 and February 
1985 (both previously considered by the Board) indicate that 
the veteran had excellent muscle strength and no recent 
cramps, seizures, or episodes of tetany, and there was no 
evidence of cataracts.  The examiner concluded that the 
veteran's hypoparathyroidism was well controlled.  A November 
1986 letter from another private physician (also previously 
of record and previously considered) states that the veteran 
"deserves the 100 [percent] rating" and "has been 
underrated since his surgery in 1969."  The physician did 
not describe any current signs or symptoms or other rationale 
to support his conclusion.  

In an April 1990 private clinic record it was noted that the 
veteran was taking Librium, although no abnormal psychiatric 
complaints or abnormal clinical findings were reported.  In 
June 1990, a physician reported that the physical examination 
was essentially normal and indicated that the veteran could 
play 18 holes of golf regularly with no strain.  

A private medical report shows that the veteran underwent a 
general medical examination in August 1990.  No significant 
physical abnormalities were found.  He gave a history of 
postoperative hypoparathyroidism and mental problems.  The 
impressions were hypoparathyroidism, emotional "mobility" 
probably secondary to hypoparathyroidism, and hypertension.  
Another August 1990 private medical record indicates that the 
veteran's hypoparathyroidism was stable.  

In a September 1990 outpatient record, another private 
physician reported that the veteran was doing better, 
diagnosing situational anxiety and depression and indicating 
that the veteran was taking Librium and Elavil.  

A private medical report shows that the veteran underwent a 
psychological evaluation in October 1990; the report was 
received by the RO in June 1996, along with other records 
from the Social Security Administration (SSA).  The 
psychologist stated that the veteran's service-connected 
hypoparathyroid disability "appears to have a major impact 
on his behavior."  His capacity to cope with stress in a 
vocational setting was felt to be insufficient for adaptive 
coping.  The Axis I diagnoses were organic mental disorder, 
not otherwise specified (NOS) (bipolar disorder mixed related 
to organic condition); impulse control disorder NOS; anxiety 
disorder NOS (rated to organic condition); and insomnia 
disorder related to known organic factor.

Another SSA document reveals that the veteran's case was 
reviewed by a physician in November 1990 who found that the 
veteran had an organic affective disorder precipitated by 
hypoparathyroidism and possibly displaying a pre-morbid 
personality disorder.  The examiner concluded that the 
veteran was able to do both simple and detailed tasks, but 
would have difficulty with extended concentrating and setting 
realistic goals.  The examiner concluded that the veteran 
would interrupt his work week occasionally with his symptoms 
and that those same symptoms would be distressing to co-
workers.  The physician noted that it was unlikely that the 
veteran's symptoms would appear before the public.

A report from Edward C. Gilbert, M.D., dated in February 
1991, is to the effect that he treated the veteran in the 
late 1960's, that the veteran had postoperative 
hypoparathyroidism, and that the residuals of this condition 
should be evaluated 100 percent disabling under diagnostic 
code 7905.

A letter from Donald C. Blackmon, M.D., in February 1991 
referred to the veteran's reported difficulty thinking, 
inability to concentrate, and some degree of depression.  Dr. 
Blackmon noted that mental changes that can be associated 
with the hypocalcemia of hypoparathyroidism include 
irritability, depression, and psychosis.  He indicated, 
however, that he was incapable of making such diagnoses, 
since he wasn't a psychiatrist.  

Further, a private psychologist, in May 1991, also noted that 
hypoparathyroidism can result in personality changes.  He 
indicated, however, that it was difficult to determine 
whether the veteran's personality changes were caused by the 
loss of his parathyroid glands, noting that he was not a 
specialist in that area.  

In a letter dated in May 1991, Romulo P. Navarro, M.D., after 
reviewing the veteran's chart and records, concluded that 
"it would be very difficult for [the veteran] to have 
gainful employment."  

The veteran underwent a VA medical examination in June 1991 
to determine the severity of his postoperative 
hypoparathyroidism.  The diagnoses were hypertension, 
currently well controlled; past history of a parathyroid 
adenoma; surgically induced hypoparathyroidism following 
adenoma excision; and no clinical evidence of tetany or 
neuromuscular activity manifestations.  The veteran was 
described as being in excellent medical condition.  

A report from Louis Umile Pulicicchio, M.D., dated in 
September 1991, is to the effect that the veteran had a 
history of tetany and neural excitability that produces 
industrial incapacity, and that the postoperative 
hypoparathyroidism should be rated 100 percent disabling.

On December 6, 1991, an informal claim for a total disability 
rating based on individual unemployability was received from 
the veteran.  In a formal application for increased 
compensation based on unemployability received in January 
1992, the veteran reported that he had last worked full time 
in March 1990.  He gave a history of work experience as a 
self-employed advertising newpaper manager and noted that he 
had a college education.

The veteran underwent a medical examination at a VA medical 
facility in May 1992.  He gave a history of residuals of 
postoperative hypoparathyroidism, including episodes of 
tetany.  He was reported to have difficulty with stress.  The 
diagnoses were status postoperative hypoparathyroidism with 
resultant disturbance of calcium and potassium mechanisms, 
and multiple episodes of tetany.  The examiner noted that the 
veteran did not currently have difficulty with 
hyperthyroidism or with a thyroid adenoma, but that he was 
permanently disabled and was totally unemployable due to 
postoperative hypoparathyroidism.  He did state that the 
veteran's hypoparathyroidism was then in remission, but was 
"quite capable of flaring up," producing symptoms of 
tetany.  

An August 1992 letter from a VA physician notes that the 
veteran had been seen several years ago for postoperative 
hypoparathyroidism.  It was noted that this condition was 
permanent and required treatment, although it might not be 
100 percent disabling.

Various medical literature was received in the 1990's 
concerning the nature and effects of postoperative 
hypoparathyroidism.

The veteran and his wife testified at a hearing in April 
1993.  The testimony was to the effect that the veteran's 
postoperative hypoparathyroidism was more severe than 
currently evaluated, that the manifestations of this 
condition prevented the veteran from obtaining and 
maintaining gainful employment, that the May 1970 RO rating 
decision contained CUE for assigning a 60 percent rating for 
postoperative hypoparathyroidism and that a 100 percent 
rating should have been assigned at that time, and that this 
condition was permanently totally disabling.

A letter from R. L. Lavine, M.D., dated in July 1994 is to 
the effect that the veteran had postoperative 
hypoparathyroidism that is permanent and requires treatment 
with continuous medications, including vitamin D, calcium, 
and magnesium.

A statement from the veteran's wife dated in September 1994 
is to the effect that the veteran's postoperative 
hypoparathyroidism was more severe than currently evaluated 
and that the symptoms of this condition prevented the veteran 
from obtaining and maintaining gainful employment.

A letter from Dr. Blackmon dated in September 1994 is to the 
effect that the veteran had postoperative hypoparathyroidism 
that was potentially life threatening and manifested by 
symptoms of irritability, depression, and possible episodes 
of psychosis, as well as occasional muscle spasms and facial 
grimacing episodes.  It was noted that the veteran would 
required vitamin D, calcium, and magnesium supplementation 
forever in order to prevent his demise from residuals of 
postoperative hypoparathyroidism.

A number of documents were received from the SSA in 1996.  
Those documents included a decision by the SSA awarding the 
veteran disability benefits in 1991, effective from 1990, 
based on a primary diagnosis of organic mental disorder and a 
secondary diagnosis of postoperative hypoparathyroidism.

In April 1996, a VA medical facility notified the RO that the 
veteran had canceled a schedule social and industrial survey.  
The survey had been requested by the Board in the August 1995 
Remand of the case to the RO.

In 1997, the veteran underwent various VA medical 
examinations pursuant to a remand of the case to the RO by 
the Board in order to determine the extent and severity of 
the postoperative hypoparathyroidism, to include any claimed 
associated medical problems, such as impotency, hypertension, 
osteoporosis, and psychiatric disability.  At a VA 
psychiatric examination in August 1997 the veteran reported 
that he had worked in a family paper business until 1990 when 
he sold the business, and that he had been unemployed since 
1990.  He gave a history of symptoms of depression in 1993 
and indicated that he was hospitalized for several days due 
to suicidal ideation.  He stated that this condition was due 
to stress related to his business and marital problems.  He 
denied any psychiatric problems at the time of the 
examination, indicating that he was doing much better.  On 
examination, the veteran was alert and oriented to place, 
person, time, and situation.  His mood was good; his affect 
was euthymic.  His speech was of normal rate and rhythm and 
his thought process and content were logical and coherent.  
There was no looseness of association, flight of ideas, 
tangentiality, or circumstantiality.  The veteran denied any 
auditory or visual hallucinations.  There were no delusions 
or paranoia.  He was able to think in abstract terms.  His 
insight and judgment were good.  The veteran denied any 
suicidal or homicidal ideations.  His immediate, recent, and 
remote memory were all grossly intact.  The Axis I diagnosis 
was major depression, single episode, severe with suicidal 
ideations by history, now in full remission.  The examiner 
assigned a Global Assessment of Functioning score of 75, with 
the highest score over the past year of 80, noting that the 
veteran was functioning very well and exhibited no more than 
slight impairment in social or occupational functioning.  He 
noted that any symptoms were transient and an expectable 
reaction to the veteran's stressors.  He commented further 
that he found no current psychiatric disorder or problems at 
that time.  

In October 1997, the veteran underwent a VA compensation 
examination.  The claims folders were available at the time 
of the examination and were reviewed by the examiner.  The 
veteran reported occasional mild symptoms of tingling, but 
stated that he had not had any severe cramps or tetany since 
1989.  The episode of tetany in 1989 was the result of the 
veteran's intentionally stopping his medication in order to 
prove that he would develop tetany if he stopped taking the 
medication.  He reported that he found it difficult to work 
full time and that he had decided to retire early.  The 
review of systems was remarkable only for complaints of 
tiredness and intermittent tingling sensation in the 
extremities; it was otherwise completely negative.  The 
veteran's blood pressure was 152/91.  His pupils were equal 
and reactive to light; extraocular movements were intact; and 
funduscopic examination was benign without evidence of 
cataracts.  There were no masses or lymphadenopathy found on 
examination of the neck.  There was a well-healed surgical 
scar of the neck.  The chest was clear to auscultation.  
Cardiovascular examination showed a regular rhythm, normal S1 
and S2, no S3 or S4 gallops, and no murmurs or rubs.  There 
were active bowel sounds.  His abdomen was nontender without 
evidence of guarding or rebound.  There was no 
hepatosplenomegaly identified.  There was no edema or 
cyanosis of the extremities.  No significant neurological 
deficits were found.  Various laboratory studies were 
performed and a bone density scan was obtained.  The examiner 
concluded that the veteran had had primary 
hyperparathyroidism secondary to a parathyroid adenoma, and 
that the adenoma was removed and that he now had 
postoperative hypoparathyroidism.  The physician stated that 
the veteran's symptoms were intermittent and mild, although 
there were currently no signs or symptoms of hypocalcemia.  
He commented further that he found no evidence of any 
additional complications that were related to the 
hypoparathyroidism.  

The examiner who conducted the above VA medical examination 
noted that the veteran was dependent on medication to avoid 
hypocalcemia and the resultant tetany, and to sustain his 
life.  It was noted that the veteran was treated with calcium 
supplements in the form of Neocalglucon hypocalcemia (with no 
Chvostek sign, no Trousseau sign, and no tongue 
fasciculations).  His serum calcium, including an ionized 
calcium, was within normal limits.  The examiner noted that 
everything seemed to indicate that after the veteran's 
initial severe tetany in the postoperative period his 
condition had been well controlled with medication.  The 
examiner noted that the veteran had the inconvenience of 
having to take life-long medication and that he was dependent 
on it to avoid symptoms.  The veteran also needed to check 
his serum calcium periodically to adjust the medication as 
needed.  It was noted that the bone density scan showed 
certain abnormalities, specifically decreased bone density at 
the radial diaphysis as well as Ward's region.  One of these 
sites, the radial diaphysis, met the criteria for 
osteoporosis.  Other sites were within normal limits, and one 
of them, the trochanteric region, was actually almost 2 
standard deviations above the normal mean.  A review of 
medical literature revealed that a recent study had showed 
that bone marrow mineral density in chronic 
hypoparathyroidism could be actually increased.  The examiner 
concluded that there was no evidence to link the osteoporosis 
at the radial diaphysis with the chronic hypoparathyroidism.  
If anything, based on the available medical literature, the 
examiner would have to attribute the increase in bone density 
that the veteran had in the trochanteric region to the 
hypoparathyroidism.  It was noted that the veteran had easy 
fatigability that could be due to the hypoparathyroidism, and 
that this would affect his ability to work and perform work 
to the best of his ability.  The examiner concluded that the 
veteran had postoperative hypoparathyroidism that was 
complete and permanent and would always require medication.  
The condition was well controlled now with the calcium and 
vitamin D supplementation, and the symptoms the veteran 
experienced were intermittent and mild.  

A review of the veteran's claims folders reveals that service 
connection is in effect for postoperative hypoparathyroidism, 
rated 60 percent; residuals of fracture of the L3 vertebra, 
transverse process, left, rated 10 percent; calculus of a 
kidney, rated zero percent; and postoperative otitis media, 
rated zero percent.  The combined rating for the service-
connected disabilities is 60 percent.

II.  Legal Analysis

The veteran's claims are well grounded, meaning they are 
plausible.  The Board recognizes that the veteran canceled a 
scheduled social and industrial survey in 1996 and that he 
has not had a social and industrial survey as requested by 
the Board in the August 1995 remand, but based on the 
findings in the reports of his VA examinations in 1997 the 
Board finds that a social and industrial survey is no longer 
needed to adjudicate the veteran's claims.  Hence, the Board 
finds that all relevant evidence has been obtained with 
regard to these claims and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

A.  Whether the March 1970 RO Rating Decision Contained CUE 
in the Assignment of a 60 Percent Rating for 
Hypoparathyroidism

The Board notes that the RO concluded in September 1998 that 
it did not have jurisdiction to make a determination 
regarding this issue, finding that the March 1970 rating 
decision was subsumed by the Board's February 1973 decision, 
following the veteran's appeal of a May 1972 denial of an 
increased rating, and that the RO could not consider the 
issue of a collateral attack on the decision of a superior 
tribunal.  The RO pointed to the decision by the United 
States Court of Appeals for the Federal Circuit in Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994), and a Precedent opinion 
by VA's General Counsel, VAOPGCPREC 14-95, in support of that 
conclusion.  

The Federal Circuit's Smith decision and the General Counsel 
opinion, however, as well as subsequent court decisions in 
Jones v. West, No. 99-7031 (Fed. Cir. Oct. 25, 1999); Donovan 
v. West, 158 F. 3d 1377 (Fed. Cir. 1998); and Dittrich v. 
West, 11 Vet. App. 10 (1998); all concerned the issue of 
service connection, not an increased rating.  Those cases 
arose in the context of a decision of the Board that denied 
service connection on the basis of all the evidence, where 
there was a prior, final denial of service connection by an 
RO rating decision.  

Although the court decisions in Dittrich, Donovan, and Jones 
noted above discussed the judicially-created doctrine of 
delayed subsuming, the Board finds that doctrine not relevant 
in this case.  A service connection claim is fundamentally 
different from an increased rating claim.  Consideration of a 
service connection claim, even when the claim was denied by a 
prior, final decision, always includes all of the evidence of 
record (providing that the later determination follows 
submission of new and material evidence sufficient to reopen 
the claim).  Therefore, when the Board reviews a reopened 
service connection claim and again denies the claim, the 
Board has implicitly affirmed the prior denial, since the 
Board also considers the evidence that was considered at the 
time of the previous decision in arriving at its current 
determination.  

Review of an increased rating claim, on the other hand, 
considers only the evidence of the current degree of 
impairment due to the disability (which clearly can change 
with time), albeit viewed in relation to the disability's 
history.  See 38 C.F.R. § 4.1; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Each determination (by the RO or the 
Board) as to the proper rating for the disability is merely a 
"snapshot" of the current level of disability due to the 
condition, based primarily on the current evidence.  
Therefore, a subsequent decision as to a disability rating 
does not subsume a prior, final determination on that issue.  

Accordingly, because the March 1970 rating decision became 
final one year after the veteran was notified of the 
decision, a notice of disagreement not having been timely 
filed, a collateral attack on that decision may be properly 
asserted.  

Although the RO did not consider the veteran's CUE claim "on 
the merits," the Board finds that the veteran would not be 
prejudiced by the Board's consideration of his claim, because 
he has consistently argued the merits of his claim, including 
providing testimony at a personal hearing on the issue, and 
he has been furnished the law and regulations concerning 
revision of rating decisions on the basis of error to enable 
him to present a cogent argument in support of his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, while 
the RO did not precisely follow the required procedural steps 
in developing this claim, the Board finds that the legal 
requirements for an appeal have been substantially met; 
moreover, the veteran has consistently indicated his desire 
to receive appellate review of this claim.  Accordingly, the 
Board's consideration of this issue is proper.  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time must have 
been incorrectly applied.  The determination must be based on 
the record that existed at the time of the prior decision.  
Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  

Also, in order to raise a reasonable claim of CUE, "there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error ... that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo, 6 Vet. App. at 
44.  In addition, VA's breach of a duty to assist cannot form 
the basis for a claim of CUE.  Shockley v. West, 11 Vet. App. 
208 (1998); Hazan v. Gober, 10 Vet. App. 511 (1997); Crippen 
v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

The veteran contends that his hypoparathyroidism disability 
was improperly rated by the RO in the March 1970 rating 
decision as 60 percent disabling.  He argues that the 
evidence clearly showed that the criteria for a 100 percent 
schedular rating were met at that time.  He has submitted his 
own statements for many years and has also submitted 
statements from numerous individuals in support of the fact 
that his disability is permanent and that without medication 
he would likely die.  He also argues that it was improper for 
that rating decision to evaluate the disability as analogous 
to hyperthyroidism.  

Initially, the Board points out that consideration of a claim 
of CUE must be based on the extant law and the evidence that 
was of record at the time of the contested rating decision.  
Evidence (as opposed to argument) subsequently added to the 
record cannot be considered.  

The rating criteria that were in effect in March 1970 for 
evaluating the veteran's service-connected disability 
provided that postoperative hypoparathyroidism, with painful 
muscular spasms (tetany), or with marked neuromuscular 
excitability, is to be rated 100 percent disabling.  For a 
lesser degree of impairment, the disability is to be rated by 
analogy with hyperthyroidism under Diagnostic Code 7900.  The 
rating schedule noted that, when continuous medication is 
required for control of hypoparathyroidism, a minimum rating 
of 10 percent will be required.  38 C.F.R. § 4.119, Code 7905 
(1969).  

Diagnostic Code 7900 in effect in March 1970 provided that 
pronounced hyperthyroidism, with thyroid enlargement, severe 
tachycardia, increased levels of circulating thyroid hormones 
with marked nervous, cardiovascular, or gastrointestinal 
symptoms; muscular weakness and loss of weight; or 
postoperative with poor results warrants a 100 percent 
rating.  For severe impairment, with marked emotional 
instability, fatigability, tachycardia and increased pulse 
pressure or blood pressure, increased levels of circulating 
thyroid hormones, a 60 percent evaluation is appropriate.  A 
30 percent rating is for assignment for moderately severe 
impairment, with the history shown under "severe 
impairment," but with reduced symptoms; or postoperative, 
with tachycardia and increased blood pressure or pulse 
pressure of moderate degree and tremor.  With moderate 
disability or postoperative with tachycardia which may be 
intermittent, or tremor, a 10 percent rating is warranted.  A 
noncompensable evaluation is to be assigned when the 
disability is in remission or operated and cured.  

The evidence that was of record at the time of the March 1970 
rating decision, and which consisted solely of the veteran's 
service medical records and the veteran's application for VA 
benefits, indicated that, although he had had episodes of 
tetany during service due to hypocalcemia caused by 
hypoparathyroidism following his surgery, he had remained 
asymptomatic for some time prior to his separation from 
service while taking appropriate medication.  There was no 
evidence of any symptoms due to the disability following the 
veteran's separation from service.  

The veteran has again questioned the propriety of using the 
diagnostic code for hyperthyroidism (Code 7900) for 
evaluating his service-connected hypoparathyroidism.  The 
record shows that he has been repeatedly advised as to the 
legal reasoning for the RO's action in rating his 
hypoparathyroidism analogously to hyperthyroidism (using both 
Codes 7905 and 7900), when he does not have, nor has he ever 
had, hyperthyroidism.  As noted above, Code 7905, which has 
always been the proper code under which to evaluate the 
veteran's service-connected disability, provided that if the 
manifestations of the disability were of a lesser degree than 
required for a 100 percent rating under that code, then the 
disability was to be rated analogously to hyperthyroidism 
under Code 7900.  

The regulations also specifically provide that when the 
rating schedule does not specifically provide criteria for 
rating a service-connected disability, it is permissible to 
evaluate the disability under the provisions of the schedule 
which pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (1999).  

It is clear that the many of the manifestations set forth in 
Code 7900 do not pertain to hypoparathyroidism.  The Board 
believes, however, that the purpose in Code 7905's referral 
to Code 7900 was more to set forth a "scheme" for assigning 
graduated ratings for lesser degrees of impairment due to the 
disability, rather than to dictate specific rating criteria.  
Nevertheless, the criteria for a 60 percent rating under Code 
7900 in effect in 1970 included marked emotional instability 
and fatigability, manifestations that may sometimes occur in 
hypoparathyroidism as well as in hyperthyroidism.  Therefore, 
the RO's evaluation of the veteran's hypoparathyroidism under 
both Codes 7905 and 7900 was proper.  The Board can identify 
no legal error in the March 1970 rating decision.  

As noted above, any factual error in the rating decision must 
be undebatable to constitute CUE.  The evidence that was of 
record in March 1970 clearly showed that the veteran's 
postoperative hypoparathyroidism, whose manifestations 
included previous episodes of tetany, had responded to 
medication and he was asymptomatic from that standpoint at 
the time of his separation from service.  Therefore, he did 
not meet the criteria for a 100 percent rating under Code 
7905.  

Referring, then, to Code 7900, as required by Code 7905, the 
Board notes that the service medical records showed that the 
veteran was taking Librium for chronic situational anxiety 
related to the previous episodes of tetany at the time of the 
Physical Evaluation Board.  Apparently because Code 7900 
indicates that a 60 percent evaluation is warranted when 
marked emotional instability is shown, the RO assigned a 
60 percent rating for the veteran's hypoparathyroidism under 
Codes 7905-7900.  

Although the veteran has also argued that the RO's recording 
of the rating as under Codes "7900-7905" (rather than 
"7905-7900") was improper (as described in 38 C.F.R. § 4.27 
(1999)), the Board finds that argument to be of no 
consequence, since it is crystal clear from the record that 
the RO utilized the appropriate criteria and procedures in 
evaluating his disability.  Further, the veteran's assertion 
that a 100 percent rating was mandated because he had 
previously had episodes of tetany and might again have them 
in the future is inapt.  Disability ratings are not assigned 
on the basis of past history or possible future 
complications, but, rather, on the basis of the current level 
of impairment, as discussed above.  The evidence clearly 
showed that his hypoparathyroidism was well controlled on 
medication at that time and he was asymptomatic; a 
100 percent rating was not appropriate.  Therefore, the Board 
finds that the 60 percent rating assigned by the March 1970 
rating decision was proper.  

More importantly, at bottom, the veteran's contentions 
regarding the proper rating for his disability amount to no 
more than a disagreement with the manner in which the 
evidence was weighed by the RO in March 1970.  Such a 
disagreement cannot suffice to constitute a viable claim of 
error.  

Accordingly, the Board concludes that the March 1970 rating 
decision was made in conformance with the law in effect at 
that time and was adequately supported by the record, and so 
did not contain clear and unmistakable error.  The veteran's 
claim in this regard must be denied.  

B.  Increased Evaluation for Postoperative Hypoparathyroidism

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  

A review of the evidence shows that the veteran currently has 
postoperative hypoparathyroidism.  A 100 percent evaluation 
is warranted for postoperative hypoparathyroidism, following 
a thyroidectomy, with painful muscle spasms (tetany) or with 
marked neuromuscular excitability.  Lesser hypoparathyroidism 
is evaluated by analogy to hyperthyroidism under the 
provisions of diagnostic code 7900.  When continuous 
medication is required for control of hypoparathyroidism, a 
minimum rating of 10 percent is required.  38 C.F.R. § 4.119, 
Code 7905, effective prior to June 6, 1996.

A 60 percent evaluation is warranted for severe 
hyperthyroidism with marked emotional instability, 
fatigability, tachycardia and increased pulse pressure or 
blood pressure, and increased levels of circulating thyroid 
hormones T4 and/or T3 by specific assays.  A 100 percent 
evaluation requires pronounced hyperthyroidism with thyroid 
enlargement, severe tachycardia, and increased levels of 
circulating thyroid hormones T4 and/or T3 by specific assays 
with marked nervous, cardiovascular, or gastrointestinal 
symptoms; pronounced hyperthyroidism with muscular weakness 
and loss of weight; or postoperative hyperthyroidism with a 
poor operative result with the above symptoms required for a 
100 percent evaluation persisting.  38 C.F.R. § 4.119, Code 
7900, effective prior to June 6, 1996.

During the processing of the veteran's claim for an increased 
evaluation for postoperative hypoparathyroidism, the 
regulatory criteria for the evaluation of this disability 
were revised, effective as of June 6, 1996.  61 Fed. Reg. 
20440-20447 (May 7, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

A 100 percent rating is warranted for postoperative 
hypoparathyroidism with marked neuromuscular excitability 
(such as convulsions, muscular spasms (tetany), or laryngeal 
stridor) plus either cataract or evidence of increased 
intracranial pressure (such as papilledema).  A 60 percent 
rating is warranted for postoperative hypoparathyroidism with 
marked neuromuscular excitability, or; paresthesia (of arms, 
legs, or circumoral area) plus either cataract or evidence of 
increased intracranial pressure.  A 10 percent rating is 
warranted for postoperative hypoparathyroidism when 
continuous medication is required to control this condition.  
38 C.F.R. § 4.119, Code 7905, effective as of June 6, 1996.

A review of the evidence, including the various VA and 
private medical reports of the veteran's treatment and 
examinations to determine the severity of his postoperative 
hypoparathyroidism, reveal that he is dependent on medication 
and vitamin supplements to prevent worsening of his symptoms 
and to maintain his life.  The evidence, however, does not 
show that this condition is or has been significantly 
disabling for many years.  Flare-ups of the condition that 
have not yet occurred and the potential for possibly life-
threatening tetany cannot form the basis for an increased 
rating, as contended by the veteran, inasmuch as 
manifestations that have not occurred-and may never occur-
or are not otherwise shown by the record produce no 
impairment in and of themselves.  

A review of the VA and private medical records, such as the 
report of his VA medical examination in June 1991, indicates 
no current evidence of tetany or marked neuromuscular 
activity associated with postoperative hypoparathyroidism.  
In October 1997, the veteran underwent a VA medical 
examination to determine the extent and severity of the 
postoperative hypoparathyroidism and the report of this 
examination as well as the other medical evidence of record 
reveals that he has not had severe neuromuscular excitability 
or tetany since 1989.  Because the criteria for a 100 percent 
rating under Code 7905 in effect prior to June 1996 have not 
been met for many years, rating the disability under 
Code 7900, by analogy, is appropriate.  The evidence 
indicates that the veteran has reported tingling sensations 
and easy fatigability associated with the postoperative 
hypoparathyroidism that produces some industrial impairment.  
Further, there is conflicting evidence that the veteran also 
has emotional lability, requiring medication, that is due to 
the effects of hypoparathyroidism.  Because the criteria for 
a 60 percent evaluation refer to marked emotional instability 
and fatigability, and resolving all doubt in the veteran's 
favor, the requirements for a 60 percent rating are met under 
the rating criteria that were in effect prior to June 1996.  

Moreover, the examiner who conducted the October 1997 
examination concluded that the postoperative 
hypoparathyroidism was manifested by symptoms that are 
intermittent and mild.

After consideration of all the evidence, the Board finds that 
the residuals of postoperative hypoparathyroidism are 
manifested primarily by easy fatigability, chronic anxiety 
requiring mediation, reports of intermittent paresthesias, 
and a history of muscle spasms or tetany that is well 
controlled with medication and vitamin supplements.  The 
Board also finds that the evidence does not reveal marked 
neuromuscular excitability, cataract, or evidence of 
increased intracranial pressure attributable to postoperative 
hypoparathyroidism, as required for a 60 percent rating or 
higher under the criteria of Code 7905 that became effective 
in June 1996.

The Board notes that the veteran indicates that he has 
various medical problems, including impotency, hypertension, 
and osteoporosis, that are associated with the postoperative 
hypoparathyroidism, but the examiner who conducted the 
October 1997 VA medical examination found that no such 
conditions were associated with the postoperative 
hypoparathyroidism.  While some of the medical evidence 
indicates the presence of a psychiatric disability that is 
related to postoperative hypoparathyroidism, the veteran 
underwent a VA psychiatric examination in August 1997 and a 
psychiatric disability was not found except by history.  
Further, none of the rating criteria that became effective in 
June 1996 include impairment due to any psychiatric symptoms.  

Finally, the Board notes that the current 60 percent rating 
for the veteran's hypoparathyroidism has been in effect since 
1970 and so is protected at that level.  38 C.F.R. § 3.951 
(1999).  
After consideration of all the evidence, including the 
testimony of the veteran and his wife, and the various pieces 
of medical literature that he has submitted, the Board finds 
that the evidence does not support the assignment of a 
schedular 100 percent rating for the postoperative 
hypoparathyroidism under the provisions of Diagnostic Code 
7900 and 7905, effective prior to June 6, 1996, or the 
provisions of Diagnostic Code 7905, effective as of June 6, 
1996.  The preponderance of the evidence is against the 
claim, and it is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Entitlement to a Total Disability Rating for Compensation 
Purposes 
based on Individual Unemployability due to
Service-connected Disability 

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).

The record shows that service connection is in effect for 
postoperative hypoparathyroidism, rated 60 percent; residuals 
of fracture of the L3 vertebra, transverse process, left, 
rated 10 percent; calculus of a kidney, rated zero percent; 
and postoperative otitis media, rated zero percent.  The 
combined rating for the service-connected disabilities is 
60 percent.  Since the veteran has one disability evaluated 
as 60 percent disabling, he meets the percentage criteria for 
a total disability rating for compensation purposes based on 
individual unemployability.  

The record reveals that the veteran has a college education 
and work experience as a self-employed newpaper advertising 
manager, and that he has not worked since 1990 when he sold 
the family business.  His only significant service-connected 
disability is the hypoparathyroidism, as there is no 
evidence-and the veteran does not contend-that his other 
service-connected disabilities produce any significant 
functional impairment.  

The Board recognizes the statements and testimony of the 
veteran and his wife to the effect that the symptoms of his 
postoperative hypoparathyroidism prevent him from obtaining 
and maintaining gainful employment, and notes that the SSA 
has awarded him disability benefits.  

The physical manifestations of hypoparathyroidism are 
described in detail above.  Associated with these are 
psychiatric symptoms.  The earliest medical evidence of any 
psychiatric problems in recent years was shown in a clinic 
report dated in April 1990, which noted that the veteran was 
taking Librium, although no psychiatric complaints or 
clinical findings were noted at that time.  Examiners in 
August, September, and October 1990 diagnosed various 
psychiatric disorders that were reportedly due to the effects 
of the veteran's hypoparathyroidism and the records indicate 
that he was taking medication to reduce the effects of the 
anxiety and depression.  A psychologist reported in October 
1990 that the veteran's hypoparathyroid disability had a 
major impact on his behavior, such that his ability to cope 
with stress was insufficient for "adaptive coping."  The 
records of all of the above examiners were received following 
receipt of the veteran's claim for a total disability rating 
based on individual unemployability in December 1990.  

Subsequent examiners over the next several months expressed 
other comments to the effect that the disability had a 
serious effect on the veteran's ability to work.  Although 
not unanimous in this regard, other examiners in 1993 and 
1994 also indicated that the veteran was unemployable due to 
the disability.  

There is no medical evidence since September 1994 that the 
effects of the veteran's hypoparathyroidism (or his other 
service-connected disabilities) has been so severe that he 
was precluded obtaining and maintaining substantially gainful 
employment.  Pursuant to the Board's August 1995 Remand, the 
veteran was scheduled for a social and industrial survey; he 
canceled that evaluation.  In this regard, the Board would 
point out that the veteran has a duty to cooperate with VA in 
developing evidence in support of his claim, particularly 
when he himself has the pertinent evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The August and 
October 1997 VA examiners stated that the veteran's 
hypoparathyroidism was well controlled by medication and was 
manifested only by complaints of tiredness and an 
intermittent tingling sensation in his extremities.  The 
psychiatric examiner reported no abnormal psychiatric 
clinical findings and the veteran himself denied any 
psychiatric problems, stating that he was doing much better.  
The examiner stated that he found no current psychiatric 
disorder or problems.  

Considering all of the medical and other evidence and 
resolving all doubt in the veteran's favor, the Board 
concludes that the veteran's hypoparathyroidism produced 
sufficient impairment, primarily because of its psychological 
effects, to render him unable to obtain and retain 
substantially gainful employment possibly in April 1990, but 
more likely in October 1990.  

The record indicates, however, that the veteran first filed a 
claim for a total disability rating based on individual 
unemployability on December 6, 1991.  No medical evidence of 
his unemployability was received prior to that date and no VA 
medical reports dated prior to December 6, 1991, reflect that 
he was unemployable.  

The regulations provide that the effective date of an 
increased evaluation will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from that 
date; otherwise the date of receipt of the claim will be 
used.  38 C.F.R. § 3.400(o)(2) (1999).  

Therefore, although the medical evidence indicates that the 
veteran may have been unemployable due to his service-
connected hypoparathyroidism in April 1990, he did not file 
his claim within one year of April 1990, or even within one 
year of October 1990.  Therefore, the earliest effective date 
that may assigned for a total disability rating on that basis 
is December 6, 1991, the date of receipt of the veteran's 
informal claim for a total disability rating based on 
individual unemployability.  

The Board also finds that the evidence clearly indicates that 
the psychological effects of the hypoparathyroidism had 
improved to the point where he was no longer unemployable due 
to his service-connected disabilities on August 21, 1997, the 
date of the most recent VA psychiatric compensation 
examination.  At the time of that examination, and the 
October 1997 VA compensation examination, the impairment due 
to manifestations of the service-connected hypoparathyroidism 
was minimal.  Further, the record does not reflect any 
current significant impairment due to any other service-
connected disability.  Accordingly, the Board concludes that 
beginning August 22, 1997, the veteran's service-connected 
disabilities no longer precluded him from obtaining and 
retaining substantially gainful employment.  

Therefore, affording the veteran the benefit of all 
reasonable doubt, a total disability rating based on 
individual unemployability is granted, effective from 
December 6, 1991, to August 21, 1997.  


ORDER

The claim based on CUE in the March 1970 RO rating decision, 
assigning a 60 percent rating for hypoparathyroidism, is 
denied.

An evaluation greater than the currently assigned 60 percent 
rating for postoperative hypoparathyroidism is denied.

A total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disability is granted, effective from December 6, 1991, 
through August 21, 1997, subject to the law and regulations 
governing the award of monetary benefits.  



REMAND

For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible 
person" means a child, spouse, or surviving spouse of a 
person who (i) died of a service-connected disability, (ii) 
has a total disability permanent in nature resulting from a 
service-connected disability, or who died while a disability 
so evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of 
the Armed Forces serving on active duty is listed, pursuant 
to section 556 of title 37, United States Code, and 
regulations issued thereunder, by the Secretary concerned in 
one or more of the following categories and has been so 
listed for a total of more than ninety days: (A) missing in 
action, (B) captured in line of duty by a hostile force, or 
(C) forcibly detained or interned in line of duty by a 
foreign government or power.  38 U.S.C.A. § 3501(a)(1) (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).  

The Board notes that, although a total disability rating has 
been granted herein, the law requires a finding of permanence 
as to that disability rating (not to the existence of that 
disability itself, as the veteran apparently mistakenly 
believes) for eligibility for Chapter 35 benefits, which it 
would be improper for the Board to determine in the first 
instance.  In light of the circumstances of this case, the RO 
should again have an opportunity to consider the veteran's 
claim for Chapter 35 benefits.  

Therefore, this claim is REMANDED to the RO for the following 
additional actions:

1.  The RO should again consider the 
veteran's claim for Chapter 35 
benefits, with special attention to 
that period from December 6, 1991 
through August 21, 1997.  

2.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
containing the pertinent law and 
regulations and the rationale for the 
determination, and they should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

